DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5-7, 9-18, and 20-23 are currently pending. Claims 1, 2, 5-7, 9-13, 18, and 20-22 have been amended. Claims 4, 8, and 19 have been cancelled. The title has been amended to overcome the objection, claims 1 and 2 have been amended to overcome the objections and claims 1, 6, 7, 9, 11, 13, 18 and 20-22 have been amended to overcome the 35 U.S.C. 112(b) rejections and claim 1 has been amended to overcome the 35 U.S.C. 101 rejection set forth in the Non-Final Office Action mailed on 23 September 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 11, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3,5-7, 9, 10, and 21 are further rejected due to their dependency to claim 2.
Claim 2 recites “calculating…a time dependent non-linear model…” Although values may be calculated from a model, it is unclear how a model itself may be calculated from using different values. For examination purposes, “calculating” is interpreted as “determining” or “configuring”
Claim 11 recites “calculating…a time dependent non-linear model…” in lines 11-12. Although values may be calculated from a model, it is unclear how a model itself may be calculated from using different values. For examination purposes, “calculating” is interpreted as “determining.”
Claim 23 recites “wherein the period of time is the length of the specific beat.” It is unclear how the average of total cardiac flow can be averaged over a single heartbeat (see claim 22). It is unclear what “average” means in this claim, as Equation (1) in [0088] of the PGPUB does not show a typical averaging equation. 
Response to Arguments
Applicant argues that the 35 U.S.C. 112(b) rejections regarding claims 2 and 11 should be withdrawn as [0006] of the PGPUB recites that the non-linear model is calculated. Examiner respectfully disagrees, as [0006] recites that “…the pressure and rates of blood flow at these different times allow a system of equations to be configured, which may then be solved to determine functional values such as systemic vascular resistance and compliance” (emphasis added). To best to the Examiner’s understanding, “calculating” is not equivalent to “configuring,” as “calculating” is well-known to be determining a value. Examiner suggests to amend claims 2 and 11 to recite “determining” or “configuring” to further clarify what is being performed.
Applicant argues that it is possible for total cardiac flow to be averaged over a specific heartbeat (see pages 12-13 of Remarks regarding claim 23). However, it is unclear to the Examiner as [0088] of the PGPUB recites an equation that does not seem to be a typical averaging equation. Furthermore, [0088] also recites that the cardiac output (CO) can be calculated by taking the average of the total cardiac flow over a period of time (e.g., 5 seconds, 10 seconds, or 30 seconds). It is unclear how a single beat could span 5 seconds, 10 seconds, or 30 seconds. It is also unclear if 5 seconds, 10 seconds, or 30 seconds is the actual period of time for a single heartbeat. One of ordinary skill would understand that a single beat would not need 5 seconds or more. Clarification is requested.
Applicant’s amendments to claim 1 have overcome the 35 U.S.C. 101 rejection. As such, the 35 U.S.C. 101 rejection has been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been persuasive. As such, the 35 U.S.C. 103 rejections have been withdrawn. Examiner has further considered the claims and has updated PE2E Search but was not able to find art, either alone or in combination, that teaches these claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791